Citation Nr: 0217204	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of a rating reduction from 60 percent to 30 
percent, effective July 1, 2001, for a service-connected 
left knee, status post total knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an June 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  With regard to the veteran's claim for restoration of 
his prior disability rating, the RO has undertaken all 
necessary actions as required by the Veterans Claims 
Assistance Act of 2000.

2.  In reducing the veteran's disability rating from 60 
percent to 30 percent, the RO relied on an inadequate 
examination report.

3.  Improvement in the veteran's left knee, status post 
total knee replacement, was not demonstrated at the time of 
the RO's rating reduction from 60 percent to 30 percent, 
effective July 1, 2001. 


CONCLUSION OF LAW

The preponderance of the evidence does not establish that 
the rating reduction from 60 percent to 30 percent for the 
veteran's left knee, status post total knee replacement, 
effective July 1, 2001, was warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5017 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.105, 3.344, Part 4, including 4.71a, Diagnostic Code 
5055 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000), 
regarding the veteran's claim for restoration of his prior 
disability rating.  See 38 U.S.C.A. §§ 5103, 5103A; see also 
38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board finds that the RO met its 
duties to notify in this case.  The veteran was provided 
adequate notice as to the evidence necessary to substantiate 
his claim, as well as the applicable laws and regulations, 
as indicated in the June 2001 rating decision, the February 
2002 statement of the case, and in letters from the RO.  The 
RO also attempted to inform the veteran of which evidence he 
was to provide to VA and which evidence the RO would attempt 
to obtain on his behalf, as noted in correspondence dated in 
October 2001.  Further, the Board finds that the RO met its 
duty to assist by making satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, 
noting that it contains service medical records, VA 
treatment and examination records, and private medical 
records.  The veteran was also given the opportunity for a 
hearing, which he declined in February 2002.

The veteran seeks restoration of a 60 percent rating for his 
service-connected left knee, status post total knee 
replacement (left knee disability).  Service connection was 
originally granted by the RO in February 1974 at 10 percent 
under Diagnostic Code (DC) 5257, effective December 4, 1974.  
See 38 C.F.R. § 4.71a.  The RO later modified this rating to 
20 percent (with the same effective date) in a June 1975 
decision.  This 20 percent evaluation was still in effect at 
the time of the veteran's request for an increased rating in 
September 1999.  In a March 2000 decision, the RO granted a 
100 percent evaluation, effective November 1, 1999, through 
December 31, 2000, under DC 5257-5055, based upon the 
veteran's total knee replacement surgery.  Effective January 
1, 2001, the rating was to be reduced to 60 percent, pending 
further evaluation.  In February 2001, the veteran was given 
a new VA examination.  In March 2001, the RO issued a rating 
decision to the veteran, notifying him of a proposal to 
reduce his left knee disability rating to 30 percent based 
upon the findings from the February 2001 VA examination.  In 
June 2001, the RO issued a rating decision reducing the 
veteran's disability evaluation to 30 percent, effective 
July 1, 2001.  The veteran subsequently submitted a timely 
notice of disagreement and appeal to the Board concerning 
the propriety of the RO's June 2001 rating decision.  The 
Board notes that in these written communications, the 
veteran has specifically addressed the propriety of the 
reduction of his disability evaluation from 60 percent to 30 
percent, and has requested restoration of the 60 percent 
rating; he has not made any request for an increased 
evaluation beyond 60 percent, and so the Board will not 
construe his request to include one.

Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 
38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 
38 C.F.R. § 3.105(e) provides that a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons for the action.  
Additionally, the RO must advise the veteran of the proposed 
rating reduction or discontinuance and afford 60 days in 
which to present additional evidence showing that 
compensation should be continued at the present evaluation 
level.  Id.  If such additional evidence is not received 
within the 60-day period, the RO is to take final rating 
action and the award is to be reduced or discontinued as set 
forth in the proposal.  Id.

The Board finds that the RO complied with the procedural 
notice requirements of 38 C.F.R. § 3.105(e) by preparing a 
proposed rating decision in March 2001 that set forth all 
material facts and reasons for the reduction proposal, 
including the evidence relied upon by the RO.  The Board 
notes that this proposal and an appropriate transmittal 
letter were timely mailed to the veteran's latest address of 
record in April 2001, notifying the veteran that he had 60 
days to present additional evidence in support of his 
current rating, including the right to a hearing and a 
representative, and further notifying him that the rating 
would become final if no additional evidence was received 
within the appropriate time constraints.  The Board further 
finds that, following a lack of response from the veteran, 
the RO properly issued a final rating reduction decision to 
the veteran in June 2001, establishing a July 1, 2001, 
effective date in accordance with 38 C.F.R. § 3.105(e).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is for assignment if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is applicable.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
is to be resolved in the veteran's favor.  38 C.F.R. § 4.3.

If a disability rating requires reevaluation in accordance 
with changes in a veteran's condition, it is essential in 
determining the level of current impairment that the 
disability be considered in the context of its entire 
recorded history.  38 C.F.R. § 4.1.  When a rating has been 
in effect for at least five years, 38 C.F.R. § 3.344 
requires that a rating reduction be based on an examination 
that is as complete as the examinations that formed the 
basis for the original rating and that the condition not be 
likely to return to its previous level.  38 C.F.R. § 3.344 
(a), (b), Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A 
reduction may be accomplished when the rating agency 
determines that the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).  Where a rating 
has been in effect for less than five years, however, the 
regulatory requirements under 38 C.F.R. § 3.344 (a) and (b) 
are not applicable.  See 38 C.F.R. § 3.344(c).  Instead, 
reexamination disclosing improvement may warrant a rating 
reduction.  Id.

The Board notes that the RO did not and was not required to 
apply the provisions of 38 C.F.R. §§ 3.344 (a) and (b), as 
the veteran's 60 percent rating had not been in effect for 
five years.  The question therefore becomes whether 
improvement of the veteran's left knee disability was shown 
in the competent medical evidence of record, by a 
preponderance of the evidence as required under VA law.    

In this case, the Board finds that the RO's reduction of the 
rating from 60 percent to 30 percent, effective July 1, 
2001, was improper, because the competent medical evidence 
of record did not indicate improvement sufficient to warrant 
the reduction.  In doing so, the Board notes that the 
February 2001 VA examiner specifically noted in his report 
that he did not have the veteran's claims file, and 
accordingly did not have available for review a substantial 
record of past VA examination and treatment reports, as well 
as private treatment and hospitalization records, 
representing the entire recorded medical history of the 
veteran's left knee disability.  Accordingly, the Board 
holds that this February 2001 VA examination report, which 
the RO used as the basis of its decision to reduced the 
veteran's rating, represents an inadequate examination 
because it was not based upon a review of the history of the 
veteran's left knee disability as compared to current 
clinical findings, and as such should not have been relied 
upon by the RO.  See 38 C.F.R. § 4.1; Tucker v. Derwinski, 2 
Vet. App. 201 (1992).

Furthermore, the Board notes that the claims file also 
contains a July 2001 record from the private physician who 
has consistently treated the veteran for his left knee 
disability, P.J.C., M.D.  In this report, Dr. C. noted that 
the veteran suffered from post-surgery complications of 
infection in his left knee, and that his prognosis was now 
guarded, with a possibility of recurrence of the infection, 
as well as aseptic loosening of the prosthesis, in the 
future.  In light of this current status, Dr. C. recommended 
that the veteran's disability rating be continued at a 60 
percent level.

The Board therefore finds that because the preponderance of 
the competent medical evidence of record does not show 
improvement of the veteran's left knee disability, the RO's 
reduction of the rating from 60 percent to 30 percent was 
improper, and the prior 60 percent rating should be 
restored.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Restoration of a 60 percent rating for the veteran's 
service-connected left knee, status post total knee 
replacement, is granted, effective July 1, 2001.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

